NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      KIMBERLE SPENCER, Petitioner,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

        LIFETOUCH NATIONAL SCHOOL, Respondent Employer,

      NEW HAMPSHIRE INSURANCE COMPANY C/O CCMSI,
                     Respondent Carrier.

                             No. 1 CA-IC 14-0085
                               FILED 1-14-2016


       Petition for Special Action from the Industrial Commission
                       ICA Claim No. 20122-910033
                     Carrier Claim No. 12D28C327130
       The Honorable Joseph L. Moore, Administrative Law Judge

                                  AFFIRMED


                                   COUNSEL

Kimberle Spencer, Mesa
Petitioner

Industrial Commission of Arizona, Phoenix
By Andrew F. Wade
Counsel for Respondent ICA
                        SPENCER v. LIFETOUCH
                          Decision of the Court

Jardin, Baker, Hickman & Houston, P.L.L.C.
By K. Casey Kurth
Counsel for Respondent Employer and Carrier


                      MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Kenton D. Jones and Judge Samuel A. Thumma joined.


S W A N N, Judge:

¶1            Kimberle Spencer appeals by special action an Industrial
Commission of Arizona (“ICA”) decision that her industrial injury had
become medically stationary and was non-permanent and that she was no
longer entitled to benefits. At issue is whether the Administrative Law
Judge (“ALJ”) properly resolved the conflict in medical opinions in favor of
the Independent Medical Examination (“IME”) doctors.              The ALJ
considered evidence from all parties’ experts and concluded that the IME
opinions were better-founded based on the testimony and evidence in the
record. We therefore affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Spencer worked as a production specialist and photographer
for Lifetouch National School (“Lifetouch”). She had a personal medical
history of back and spine injuries and surgeries. On October 9, 2012, she
slipped on nylon bags lying on the floor under her desk, twisting her back
to keep herself from falling. She did not initially experience much pain but
by the next day reported severe pain in her lower back, left hip and left
knee. On October 11, the initial examination concluded that she had lower
back pain and muscle spasms. The examining doctor prescribed anti-
inflammatory drugs, gave her work restrictions and recommended icing
her back. In November, Spencer underwent an IME. The examining doctor
determined that, though she had a pre-existing back condition, her current
symptoms were likely related to her accident; he recommended “aggressive
physical therapy” to treat her. The ICA awarded temporary benefits
effective October 11, 2012.

¶3           An adjuster recommended her personal physician, Dr.
Christopher Huston, for follow-up care, and he referred Spencer for several
weeks of physical therapy. During physical therapy in February 2013,


                                     2
                         SPENCER v. LIFETOUCH
                           Decision of the Court

Spencer experienced a sharp pain in her neck, which sent her to urgent care
and eventually the emergency room. She was diagnosed with neck strain,
but a CT scan and an MRI both showed no abnormal results. Dr. Huston
then gave Spencer trigger-point injections, which she reported made her
feel “[t]en times worse.” Dr. Huston believed that her poor response to the
trigger-point injections indicated her current pain was unrelated to her
industrial accident and released her from care in April 2013.

¶4            In April, Spencer underwent IMEs with Dr. John Beghin, Dr.
Leo Khan, and Dr. Carol Peairs to determine if she needed to continue
medical care for her October 2012 industrial injury. Drs. Beghin and Khan
were of the opinion that Spencer had reached maximum medical
improvement for her industrial injury and any ongoing symptoms were the
result of her history of fibromyalgia, anxiety and depression; Dr. Peairs
agreed that Spencer had reached maximum improvement, and similarly
noted her history of fibromyalgia. The doctors did not recommend any
ongoing treatment. The ICA notified Spencer that her temporary
compensation and active medical treatment terminated as of April 30, 2013.
Spencer requested a hearing on the termination, asserting that her injury
was not stationary or that if it was stationary, it resulted in permanent
disability.

¶5             In May 2013, Spencer moved to Ohio to help care for her
mother. Because she was still experiencing neck, back and knee pain, she
visited Dr. Philip Minella, a board-certified neurosurgeon, who had
performed her previous back and spine surgeries. He recommended
surgery for her neck condition, which he then performed in August 2013.
Spencer believed that this surgery was a necessary part of treatment for her
injury and should have been covered. At her November 2013 hearing on
benefits termination, she testified that, contrary to the IME opinion, she did
not believe that fibromyalgia caused her pain; her symptoms were the
result of the injury. The ALJ scheduled additional hearings for June 2014 to
allow testimony from Dr. Minella and Dr. Beghin.

¶6            Dr. Minella testified that he was not in a position to know
whether Spencer’s condition had become stationary after he last saw her in
late September 2013. But it was his opinion within a reasonable degree of
medical probability that “as best I can tell, the combination of the work-
related injury and the injury while she was receiving therapy was the cause
for her symptoms and the subsequent treatment that she received.” Dr.
Beghin, a board-certified orthopedic surgeon specializing in spinal surgery,
testified based on the report he authored with Dr. Khan and the report
authored by Dr. Peairs, both from April 2013, that Spencer’s pain symptoms


                                      3
                         SPENCER v. LIFETOUCH
                           Decision of the Court

were functional and non-organic, consistent with fibromyalgia, anxiety and
depression, not the industrial injury. His opinion was that the injury was
medically stationary and not a permanent disability and that she would not
benefit from any further treatment.

¶7            The ALJ resolved the conflicts in opinion between Dr. Minella
and Drs. Beghin, Khan and Peairs in favor of Drs. Beghin, Khan and Peairs,
as he believed their opinions were “more well-founded and more probably
correct” than Dr. Minella’s opinion. The ALJ consequently ruled that
Spencer’s industrial injury became medically stationary and was not a
permanent disability as of April 30, 2013, and he awarded her temporary
compensation and medical benefits from October 9, 2012 to April 30, 2013.
Spencer requested review of the decision, but the ALJ affirmed the award
decision. Spencer now seeks review.

                               DISCUSSION

¶8           We defer to the ALJ’s findings of fact, but review questions of
law de novo. Young v. Indus. Comm’n, 204 Ariz. 267, 270, ¶ 14 (App. 2003).
We must affirm if the decision “is reasonably supported by the evidence
after viewing the evidence in a light most favorable to sustaining the
award.” Lovitch v. Indus. Comm’n, 202 Ariz. 102, 105, ¶ 16 (App. 2002).

¶9            The petitioner bears the burden of proving that either her
condition is not stationary or she is permanently disabled as a result of her
industrial accident. Lawler v. Indus. Comm’n, 24 Ariz. App. 282, 284 (1975).
Back and spine injuries usually require expert medical testimony to show
the cause and extent of impairment, including whether the injury is
stationary or permanent. Gutierrez v. Indus. Comm’n, 226 Ariz. 1, 3, ¶ 5
(App. 2010); see also W. Bonded Prods. v. Indus. Comm’n, 132 Ariz. 526, 528
(App. 1982) (“While there may be . . . injuries that are readily apparent to a
layman, typical conditions of the back and spine clearly are not.”).

¶10             In case of conflicting expert testimony, the ALJ resolves the
conflict. Perry v. Indus. Comm’n, 112 Ariz. 397, 398 (1975); Walters v. Indus.
Comm’n, 134 Ariz. 597, 599 (App. 1982) (“[T]he trier of fact, with live bodies
before it, is in the most advantageous position to weigh the evidence, judge
credibility, and evaluate the nuances of witness demeanor that adds up to
a conviction that one witness’ testimony is entitled to more weight than
another.”). To resolve conflicting evidence, the ALJ may consider the
background and experience of the witnesses, Carousel Snack Bar v. Indus.
Comm’n, 156 Ariz. 43, 46 (1988), as well as biases which might affect their
credibility, see Walters, 134 Ariz. at 599.



                                      4
                         SPENCER v. LIFETOUCH
                           Decision of the Court

¶11            Dr. Minella testified that it was his opinion, to a reasonable
degree of medical probability, that the industrial injury and the resulting
physical therapy injury were the cause of Spencer’s ongoing symptoms. Dr.
Minella relied on his own examination and, in part, Spencer’s report of the
accident in forming his opinion. Though he later stated his opinion more
emphatically, he initially hedged on the connection between Spencer’s
accident and her symptoms by prefacing his opinion with “as best I can
tell.” He further testified that he was not able to give an opinion on whether
her condition had become medically stationary.

¶12            In contrast, Dr. Beghin testified that, to a reasonable degree of
medical certainty, Spencer’s injury was stationary and without permanent
impairment as of April 2013. His testimony was based on his review of
Spencer’s entire file, his own examination, his report with Dr. Khan, and
Dr. Peairs’s report.

¶13           The ALJ resolved the conflict of opinions, and concluded on
the basis of their testimony and the record that Spencer’s injuries were
causally related to her industrial injury, but those injuries had become
medically stationary as of April 30, 2013 and did not cause permanent
impairment. This conclusion was reasonable based on the evidence in the
record. Accordingly, Spencer has not shown the ALJ erred.

                               CONCLUSION

¶14           For the foregoing reasons, the award is affirmed.




                                   :ama




                                       5